Citation Nr: 1236665	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for left ear otitis externa.

2.  Entitlement to service connection for right ear otitis externa.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  In November 2010, the Board remanded the appeal for further development.  

In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).

This appeal was certified to the Board as one issue, characterized as "entitlement to service connection for bilateral otitis externa."  As detailed further below, the medical evidence allows for a grant of service connection for otitis externa in the right ear; however, the Veteran does not have a current diagnosis of left ear otitis externa.  Accordingly, the Board has bifurcated the claim as reflected on the title page so that a favorable decision may be rendered as to the right ear.  See, e.g., Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).



FINDINGS OF FACT

1.  The Veteran does not currently suffer from left ear otitis externa.

2.  Right ear otitis externa first became manifest during the Veteran's period of active duty.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear otitis externa have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Service connection for right ear otitis externa is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In light of the favorable disposition of the claim for service connection for right ear otitis externa, the Board finds that a discussion as to whether these duties are met is unnecessary. 

Regarding the claim for left ear otitis externa, in correspondence dated in October 2005, the agency of original jurisdiction (AOJ) provided notice to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the notice informed the Veteran of the information and evidence necessary to substantiate her claim for service connection and the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which she was expected to provide.  Additionally, a March 2006 notice informed the Veteran of the information and evidence that governs the assignment of disability ratings and effective dates.  

The 2006 notice was issued after the initial denial of the claim.  Neither the Veteran nor her representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error. Subsequent to the notice, in the November 2006 statement of the case (SOC) and the August 2009 and November 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been obtained and associated with the claims folder.  All available post-service treatment records have been secured.

Additionally, the Board remanded the claim in November 2010 in order to obtain a VA medical opinion.  Such was provided to the Veteran by a VA examiner in October 2011, who, after reviewing the claims folder, opined that the Veteran's otitis externa was not related to military service.  In providing this opinion, the examiner reviewed the Veteran's service treatment records.  However, he did not address a December 1991 record reflecting the Veteran's complaints of bilateral ear itching.  Moreover, the examiner's rationale appears to be attributed to the Veteran's conduct (i.e., the fact that she placed a foreign body in her own ear), and thus did not adequately address whether the current otitis externa is related to service.  As a result, the October 2011 medical opinion is inadequate for rating purposes.  See 38 C.F.R. § 4.2.

Based on the lack of an adequate medical opinion in this case, the Board sought an expert opinion from VHA in July 2012.  The resultant September 2012 opinion has been reviewed and the Board finds that it adequately addresses the outstanding medical question in this case, in that it is thorough and provides a rationale for its conclusion.  Thus, the Board is satisfied that there was substantial compliance with the 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the duty to assist has also been fulfilled.

Service Connection

The Veteran alleges that she has bilateral otitis externa that is related to her military service.  Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  

Left Ear

As described above, the initial element of service connection is medical evidence of a currently diagnosed disability.  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain, 21 Vet. App. at 321.  The record has been reviewed and the medical records do not contain a diagnosis of left ear otitis externa at the time the Veteran's claim was filed in October 2005 or any time thereafter.  Instead, the only reference to the left ear was in conjunction with a diagnosis of "bilateral" otitis externa rendered during the August 2005 retirement examination, while the Veteran was still on active duty and before she initiated her claim for benefits.  Additionally, while "otitis" was diagnosed in July 2008 without referencing which ear was affected, it is clear from a reading of the entire treatment report that the diagnosis pertained to the right ear only.  Specifically, the Veteran presented at that time with complaints of a right ear pain and swelling, and physical examination of the left ear was normal, while the right ear had a dull tympanic membrane.  Moreover, the September 2012 VHA otolaryngologist, upon review of that same report, described the July 2008 diagnosis as otitis externa of the right ear.  

Finally, to the extent that the Veteran asserts that she suffering from right otitis externa, the Board finds that the lay evidence of record is not sufficient to establish such a diagnosis.  Although the Veteran is competent to report her ear symptoms, such as pain and swelling, she is not competent to establish a diagnosis of right ear otitis externa.  In this regard, while lay testimony may suffice to establish the diagnosis of an easily recognizable medical condition, such as a dislocated shoulder, diagnosing otitis externa is a matter that requires medical expertise, which the Veteran does not contend to have, nor does the evidence otherwise confirm.  Moreover, any such contentions are contradicted by her Board testimony, during which she only described recent right ear complaints, and denied having any other ear aches since service.  See Board Hearing Transcript (Tr.) at 8-9.

The Court has specifically disallowed service connection where there is no present disability: "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability...  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in original).  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for left ear otitis externa must be denied.

Right Ear

Regarding the claim for right ear otitis externa, as noted above, the July 2008 diagnosis of "otitis" was rendered in relation to the Veteran's complaints of a right ear pain and swelling, and the September 2012 VHA examiner confirmed that the 2008 diagnosis was specific to the right ear.  The first Hickson element is therefore satisfied.

Service treatment records also reflect treatment of right ear itching in December 1991 and right ear otitis externa in June and July 1992.  The second Hickson element has therefore also been met.

With respect to the final Hickson element, medical nexus, the record contains the report of the September 2012 VHA expert, who reviewed the Veteran's claims file and opined that it was as least as likely as not that the Veteran's right ear otitis externa was related to military service.  In support of his opinion, the examiner referenced the Veteran's initial right ear complaint in 1991, the waxing and waning of symptoms in 1991 and 1992, and recurrence of right ear otitis externa in 2008.  Thus, the third and final element of service connection is established.  

Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for right ear otitis externa is granted.


ORDER

Service connection for left ear otitis externa is denied.  

Service connection for right ear otitis externa is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


